Citation Nr: 0414607	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-30 311	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1971 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
housebound status.  The denial was confirmed in a February 
2003 rating decision.  In his May 2003 notice of 
disagreement, the veteran expressly indicated that he was 
only appealing the denial of special monthly pension based on 
the need for regular aid and attendance.  He stated that he 
was not housebound.  After he was provided a statement of the 
case, he perfected an appeal to the Board on the issue in 
September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran has asserted that he requires the regular aid and 
assistance of another person to help with his activities of 
daily living, including dressing, bathing, transportation, 
cooking and cleaning.  Upon VA aid and attendance examination 
in January 2003, the examiner stated that the veteran does 
not require the regular aid and assistance of another person 
for his activities of daily living, he only required 
assistance for transportation and some housekeeping.  In 
contrast, reports from the Detroit Housing Commission 
indicate that the veteran has a live-in personal care and 
services provider because he requires assistance with eating, 
dressing, bathing, grooming, meal preparation, shopping, 
mobility, laundry, etc., including as noted by a physician in 
a Family Independence Agency report dated in November 2000.  
In light of the conflict in the evidence, the Board finds 
that additional development is warranted.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain records from the 
Detroit Housing Commission pertaining to 
the veteran's allowance for a live-in 
personal care services provider, 
including the requirements that such an 
allowance be granted and any medical 
records upon which the granting of that 
benefit was made.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
disabilities since November 2000.  After 
securing the necessary release, the RO 
should obtain these records.  

3.  The veteran should be afforded a VA 
social survey to assess his and day-to-
day functioning as well as his ability to 
attend to his activities of daily living.  
Specifically, the examiner should 
ascertain whether the veteran requires 
regular aid and assistance from another 
person to dress and undress, shower or 
bathe, eat, attend to the wants of 
nature, etc. as a result of his 
disabilities, or to protect him from 
hazards or dangers incident to his daily 
environment.  A written copy of the 
report should be inserted into the claims 
folder.  

4.  The RO should then readjudicate the 
issue on appeal, including with 
consideration of any additional evidence 
obtained.  If the determination remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


